Citation Nr: 0511026	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  97-01 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether the veteran perfected an appeal with respect to 
the issue of entitlement to service connection for right 
otitis media.  

2.  Whether the veteran perfected an appeal with respect to 
the issue of entitlement to service connection for a 
bilateral eustachian tube dysfunction.  

3.  Whether the veteran perfected an appeal with respect to 
the issue of entitlement to service connection for 
hypertension.  

(The issues of entitlement to service connection for right 
otitis media, a bilateral eustachian tube dysfunction, and 
hypertension, as well as entitlement to an initial disability 
rating in excess of 10 percent for lumbosacral disc disease, 
L4-5, and an initial compensable disability rating for reflux 
esophagitis, to include a hiatal hernia, are the subjects of 
a separate decision.)  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1974 to March 1980 and from June 1984 to February 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

In September 1999, the veteran had a hearing with a Veterans 
Law Judge (VLJ) who is no longer with the Board.  The hearing 
transcript is of record.  The veteran has a right to a 
hearing before a currently sitting Veterans Law Judge.  
38 U.S.C.A. § 7107(c) (West 2002) (The VLJ that conducted 
this hearing will make the final determination in this case).  
Before a decision on the merits will be issued, the veteran 
will be afforded an opportunity for a hearing before a 
sitting Veterans Law Judge.  Thus, the Board cannot make a 
decision on the merits at this time.  Subsequent to the 
issuance by the Board of the decision herein, the Board will 
clarify the veteran's desire as to an opportunity for a 
hearing on the merits for the issues remaining on his appeal.  
38 C.F.R. § 19.9(b)(1) (2004).  

The case was before the Board in October 2001 when service 
connection was granted for hepatitis C.  The Board noted that 
the veteran's claim for service connection for memory loss 
had been withdrawn.  The remaining issues were remanded.  
While the case was in remand status, the RO granted service 
connection for bilateral knee and shoulder disorders.  Action 
on the remaining issues has been completed and they have been 
returned to the Board for appellate review.  However, before 
the claims for service connection for right otitis media, a 
bilateral eustachian tube dysfunction, and hypertension may 
be considered on the merits, the Board must first determine 
if the appeal of those issues has been perfected for its 
review.  The instant decision does indeed determine that an 
appeal was perfected.  A decision on the merits of these 
claims and the aforementioned claims stemming from the 
Board's October 2001 remand will be the subjects of a 
separate decision, pending clarification of the veteran's 
desire for an additional hearing on these matters.  38 C.F.R. 
§ 19.9(b)(1) (2004).  This decision intimates no opinion as 
to the ultimate outcome of this case.  

In February 2005, a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
Pursuant to the March 2000 letter by the Board, that hearing 
was limited to the issues of whether the veteran perfected an 
appeal of the claims for entitlement to service connection 
for right otitis media, a bilateral eustachian tube 
dysfunction, and hypertension.  VAOPGCPREC 9-99 (Aug. 18, 
1999) (Board has the authority to adjudicate/address in the 
first instance the question of adequacy of a substantive 
appeal, and may dismiss an appeal in the absence of a timely 
filed substantive appeal. Under such circumstances, the 
veteran should be first afforded appropriate procedural 
protections to assure adequate notice and opportunity to be 
heard on the question of adequacy of the appeal).  
Consequently, this decision will be limited to these issues.  




FINDINGS OF FACT

1.  A rating decision, dated January 12, 1995, denied service 
connection for right otitis media, a bilateral eustachian 
tube dysfunction, and hypertension.  The cover letter for the 
rating decision was dated January 26, 1995.  

2.  A notice of disagreement was received on February 8, 
1995, and the RO issued a statement of the case (SOC) on May 
3, 1995.  

3.  The veteran's substantive appeal was received on January 
8, 1996; it addressed several specific disabilities, without 
mention of right otitis media, a bilateral eustachian tube 
dysfunction, or hypertension.  

4.  Supplemental statements of the case (SSOC's), issued in 
April 1996 and June 1996, included the issues of entitlement 
to service connection for right otitis media, a bilateral 
eustachian tube dysfunction, and hypertension.  

5.  The local representative's written presentation of June 
1996 included the issues of entitlement to service connection 
for right otitis media, a bilateral eustachian tube 
dysfunction, and hypertension; and the RO did not notify the 
representative that the issues were not correct.  

6.  At a November 1996 RO hearing, a Hearing Officer 
acknowledged the issues to include right otitis media, a 
bilateral eustachian tube dysfunction, and hypertension.  The 
Hearing Officer took testimony on these issues and discussed 
the merits of issues in a December 1996 SSOC.  


CONCLUSIONS OF LAW

1.  An appeal has been perfected with respect to the issue of 
entitlement to service connection for right otitis media.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(1995, 2004).  

2.  An appeal has been perfected with respect to the issue of 
entitlement to service connection for a bilateral eustachian 
tube dysfunction.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.302 (1995, 2004).  

3.  An appeal has been perfected with respect to the issue of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 
(1995, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000. Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002)).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Herein, the Board finds the current record 
is sufficient to substantiate that the veteran's appeals have 
been perfected for service connection for right otitis media, 
a bilateral eustachian tube dysfunction, and hypertension.  
It should be pointed out that, in this case, it is a 
jurisdictional question developed for the Board's review, not 
the underlying claims identified in the SOC issued in May 
1995.  Given the full grant pertinent to the issues of this 
current appeal, there are no duties under VCAA.  

Background.  A rating decision, dated January 12, 1995, 
adjudicated various other claims and denied service 
connection for right otitis media, a bilateral eustachian 
tube dysfunction, and hypertension.  The cover letter for the 
rating decision was dated January 26, 1995.  

A notice of disagreement was received on February 8, 1995.  
On May 3, 1995, the RO issued a SOC addressing several 
issues, including entitlement to service connection for right 
otitis media, a bilateral eustachian tube dysfunction, and 
hypertension.  

The veteran's substantive appeal, VA Form 9, Appeal to the 
Board of Veterans' Appeals, was received on January 8, 1996.  
It did not state that he was appealing as to all claimed 
disabilities.  It addressed several specific disabilities, 
without mention of right otitis media, a bilateral eustachian 
tube dysfunction, or hypertension.  

SSOC's, issued in April 1996 and June 1996, listed, without 
discussion, the issues of entitlement to service connection 
for right otitis media, a bilateral eustachian tube 
dysfunction, and hypertension.  

The local representative's written presentation of June 1996 
included the issues of entitlement to service connection for 
right otitis media, a bilateral eustachian tube dysfunction, 
and hypertension.  This was the first specific mention of 
these issues by the veteran or his representative following 
the SOC.  

At a November 1996 RO hearing, a Hearing Officer acknowledged 
the issues to include right otitis media, a bilateral 
eustachian tube dysfunction, and hypertension.  He took 
testimony on the issues.  His decision was embodied in a 
December 1996 SSOC, which discussed the issues on the merits.  

A written presentation by the local representative in March 
1997 addressed the issues.  The RO did not correct the 
representative's assessment of the issues.  

The veteran gave sworn testimony on the issues at a September 
1999 Board hearing.  In March 2000, the Board informed the 
veteran by letter that the issues of the adequacy of the 
allegations of error of fact or law in the substantive appeal 
were raised.  The veteran was also informed that a hearing on 
this particular matter could be requested.  The veteran then 
responded that a hearing for this purpose was requested.  

At his February 2005 Board hearing, the veteran testified 
that he had intended to appeal all issues with the VA Form 9 
submitted in January 1996.  The representative noted that the 
form in use at that time did not contain a box, which a 
veteran could check to appeal all issues.  The representative 
also noted that there was no written withdrawal.  

Analysis.  The law and regulations state that a substantive 
appeal must be received by the RO within 60 days of mailing 
of the SOC or within one year of the date of mailing of the 
notice of the rating decision being appealed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.302(b) (2004).  In this 
case, the due date would have been January 12, 1996.  A 
written substantive appeal was in fact received in a timely 
manner on January 8, 1996.  However, that appeal did not 
state that it was appealing as to all claimed disabilities.  
It addressed several specific disabilities, without mention 
of right otitis media, a bilateral eustachian tube 
dysfunction, or hypertension.  

The law provides that ". . . questions as to timeliness or 
adequacy of response shall be determined by the Board of 
Veterans' Appeals."  38 U.S.C.A. § 7105(d)(3) (West 2002).  
In Marsh v. West, 11 Vet. App. 468 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board must assess its jurisdiction prior to addressing the 
merits of a claim.  The Board must look to the regulation in 
effect at the relevant time.  It provided: 

A Substantive Appeal consists of a 
properly completed VA Form 1-9, "Appeal 
to Board of Veterans' Appeals," or 
correspondence containing the necessary 
information.  If the Statement of the 
Case and any prior Supplemental 
Statements of the Case addressed several 
issues, the Substantive Appeal must 
either indicate that the appeal is being 
perfected as to all of those issues or 
must specifically identify the issues 
appealed.  The Substantive Appeal should 
set out specific arguments relating to 
errors of fact or law made by the agency 
of original jurisdiction in reaching the 
determination, or determinations, being 
appealed.  To the extent feasible, the 
argument should be related to specific 
items in the Statement of the Case and 
any prior Supplemental Statements of the 
Case.  The Board will construe such 
arguments in a liberal manner for 
purposes of determining whether they 
raise issues on appeal, but the Board may 
dismiss any appeal, which fails to allege 
specific error of fact or law in the 
determination, or determinations, being 
appealed.  The Board will not presume 
that an appellant agrees with any 
statement of fact contained in a 
Statement of the Case or a Supplemental 
Statement of the Case, which is not 
specifically contested.  Proper 
completion and filing of a Substantive 
Appeal are the last actions the appellant 
needs to take to perfect an appeal.  
38 C.F.R. § 20.202 (1995).  

The regulation is quite clear that the Substantive Appeal 
either (1) must indicate that the appeal is being perfected 
as to all of those issues; or, (2) must specifically identify 
the issues appealed.  In this case, the Board has carefully 
read and re-read the veteran's January 1996 appeal.  There is 
simply nothing in his substantive appeal with could be 
liberally construed to indicate an appeal of all issues or an 
appeal as to service connection for right otitis media, a 
bilateral eustachian tube dysfunction, or hypertension.  

Nevertheless, the RO repeatedly treated these issues as 
though they had been perfected on appeal.  In April and June 
1996, the RO issued SSOC's.  While these SSOC's did not 
discuss service connection for right otitis media, a 
bilateral eustachian tube dysfunction, or hypertension, they 
did list these issues with other active issues, which had 
been perfected for appellate review.  So too, the local 
representative's written presentation of June 1996 included 
the issues of entitlement to service connection for right 
otitis media, a bilateral eustachian tube dysfunction, and 
hypertension, and the RO did not correct the issues.  Rather, 
at a November 1996 RO hearing, a Hearing Officer acknowledged 
the issues to include right otitis media, a bilateral 
eustachian tube dysfunction, and hypertension, and took 
testimony on the merits of the claims.  His decision was 
embodied in a December 1996 SSOC which discussed these issues 
on the merits.  In March 1997, a local representative 
presented arguments on the issues, again without comment or 
notice from the RO.  The RO subsequently certified the issues 
to the Board.  38 C.F.R. § 19.35.  

In Gomez v. Principi, 17 Vet. App. 369 (2003), the Court 
addressed a similar situation, in which there was a timely 
filed appeal form but no allegation of error.  The Board had 
held that the appeal was not perfected.  The Board found 
that, although the appellant had filed additional statements 
that might be construed as a substantive appeal, they were 
filed after the time period for filing a substantive appeal 
had expired.  See 38 C.F.R. §§ 20.302, 20.305 (2004).  This 
is similar to the present case because the substantive appeal 
did not contain any allegations of error on these three 
issues and because, when allegations were finally presented 
to the RO, it was by the representative, in June 1996, after 
the appeal period had ended.  

In Gomez, the Court pointed out that the law and regulations 
provided that a claimant "should" set out specific 
arguments relating to errors of fact or law made by the RO in 
reaching the determination, or determinations, being 
appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  The 
Court then went on to conclude that the statute was expressly 
permissive, i.e., "may dismiss."  38 U.S.C.A. § 7105(d)(5).  
The Court thus held that the Board's use of a jurisdictional, 
i.e., nondiscretionary, analysis was not appropriate.  
Further, the Court concluded that, because the appellant was 
not required to make any such allegations, he did not "fail[ 
] to allege" and, therefore, the Board did not possess any 
such discretion to dismiss the appeal.  

The Board finds this case closely parallel to the Gomez case 
and for the reasons asserted in that case, the Board finds 
that although the veteran should set out specific errors of 
fact or law, the fact that he did not do so for three issues 
does not deprive the Board of jurisdiction.  As the Court 
noted in Gomez, a case involving the liberal construction of 
what constitutes a valid Substantive Appeal, to construe 
otherwise would raise serious fair process issues, especially 
in light of the nonadversarial and pro- claimant VA claims 
adjudication system.  As to the case at hand, the Board notes 
that the RO consistently took actions that indicated no 
intent to close the appeal for failure of an adequate 
substantive appeal.  See Gonzalez-Morales v. Principi, 16 
Vet. App. 556, 557 (2003).  Clearly, in his 2005 hearing 
testimony, the veteran averred that he intended to pursue 
these issues on the merits.  

When, after consideration of all the evidence, a reasonable 
doubt arises regarding a determinative issue in a claim, the 
benefit of the doubt shall be given to the claimant.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004).  Under the 
unique circumstances of this case, and with resolution of all 
reasonable doubt in the veteran's favor, the Board must 
conclude that these issues have been perfected for appellate 
review.  


ORDER

An appeal has been perfected with respect to the claims for 
service connection for right otitis media, a bilateral 
eustachian tube dysfunction, and hypertension.  The appeal is 
granted.  



______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


